DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 6-7 in the reply filed on 21 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Claims 6-7 in the reply filed on 21 December 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hosokoshiyama et al. (U.S. Patent 6,039,204).  Regarding Claim 6, Hosokoshiyama et al., hereafter “Hosokoshiyama,” show that it is known to carry out a method of manufacturing a delaminatable container (Abstract) containing a container body having an outer shell and an inner bag (Column 4, lines 4-12), the method comprising blow molding using a cylindrical laminated parison including an outer layer constituting the outer shell and an inner layer constituting the inner bag (Column 3 lines 65-67), wherein in the blow molding, using a die with a pair of tapered surfaces inclined to be directed inside the container formed near a pinch off, a sealing portion of the laminated parison is formed by the tapered surfaces (element 26a, 26b).
Regarding Claim 7, Hosokoshiyama shows the method of claim 6 above, including one wherein the die includes a thin wall forming portion with an interspace narrower than the pair of tapered surfaces, the thin wall forming portion being provided on a pinch off side from the tapered surfaces (element 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742